Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 10, 2017

The Court of Appeals hereby passes the following order:


A18D0125. CHRISTOPHER JOEL PEACE v. THE STATE.


      In November 2015, Christopher Joel Peace pled guilty to armed robbery and

was sentenced to 20 years with the first 10 years to be served in confinement.

Thereafter, in October 2016, Peace filed a motion to modify his sentence. The trial

court denied Peace’s motion on August 4, 2017, and Peace filed his application for

discretionary appeal on September 26, 2017. We, however, lack jurisdiction.

      Ordinarily, if a party applies for discretionary review of a directly appealable

order–such as an order denying a timely motion for sentence modification–we grant

the application under OCGA § 5-6-35 (j). To fall within this general rule, however,

the application must be filed within 30 days of entry of the order to be appealed.

OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582, 582 (420 SE2d 393) (1992).

The requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept

an application for appeal not made in compliance therewith. Boyle v. State, 190 Ga.

App. 734, 734 (380 SE2d 57) (1989). Peace filed his application 53 days after entry
of the order he seeks to appeal, and his application is therefore untimely.

Accordingly, this application is hereby DISMISSED.



                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     10/10/2017
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.